Claimant, employed by a florist, fell while carrying a vase to the faucet for water. His fall was caused by slipping upon rose leaves on the floor. In the fall to the floor the left side of his head came in contact with a table, causing a contusion. The medical testimony sustains the finding that the head injury and resultant cerebral hemorrhage caused “ complete flaccid paralysis.” Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.